Citation Nr: 0635775	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-44 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO).

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in April 2006.  A transcript of 
this hearing has been associated with his VA claims folder.  

Issue not on appeal

The January 2004 rating decision also denied service 
connection for a skin condition.  The veteran initially 
appealed that aspect of the RO's decision, but withdrew his 
appeal at the April 2006 hearing.  See Hearing Transcript at 
2.  That issue is therefore not in appellate status.  See 
38 C.F.R. § 20.204 (2006).  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

The veteran seeks service connection for an acquired 
psychiatric disability, to include PTSD.  He essentially 
contends that various stressful events in Vietnam, some of 
which will be discussed in greater detail below, led to this 
condition.  

Before the Board can proceed to a final decision on the 
claim, however, additional development is in order.

Reasons for remand

According to VA regulations, service connection for PTSD 
requires that three elements be present: (1) medical evidence 
diagnosing PTSD; (2) combat status or credible supporting 
evidence that the claimed in-service stressors actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in service 
stressors.  See 38 C.F.R. § 3.304(f) (2006); see also Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Stressor corroboration

With respect to the element pertaining to in-service 
stressors, the official records indicate that the veteran 
served as a radio operator/team chief in Vietnam.  He was not 
awarded any medals or citations indicative of combat and no 
other official evidence indicates that he actually 
participated in combat.  [Although the veteran was awarded 
the Bronze Star Medal and Army Commendation Medal, such were 
issued without the "V" device, which denotes combat 
service.]  

The veteran contends that while in Vietnam [from July 1969 to 
June 1970] he served as a radio operator attached to Company 
F, 75th Rangers, 25th Infantry Division.  For a significant 
portion of his tour, the veteran maintains that he worked at 
a radio relay station on Nui Ba Den Mountain and that such 
position was regularly assaulted by Viet Cong and NVA units.  
See the April 2006 hearing transcript, pages 6-10.  According 
to the veteran's testimony, it appears that such assaults 
consisted of small arms fire and possible mortar/rocket 
attacks.  

The RO has not attempted to verify these stressors through 
the United States Army and Joint Services Records Research 
Center (JSRRC) [formerly known as the United States Armed 
Services Center for Research of Unit Records (USASCRUR)].  
The Board believes that additional stressor verification 
efforts should be undertaken.


Medical opinion

With respect to the remaining two elements, current 
disability and medical nexus, the veteran was not provided a 
VA examination to determine whether he actually suffers from 
an acquired psychiatric disability or whether such is related 
to his military service.  Given the veteran's alleged 
symptomatology (including irritability, social isolation, 
anxiety, depression, avoidance, intrusive thoughts, and sleep 
disturbance), the Board believes that such examination is 
warranted.  
[The Board observes in passing that the veteran's 
representative has forcefully called for such examination.]  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should review the file and 
prepare a summary of the veteran's 
claimed stressors, specifically his 
account of enemy assaults, possibly 
including small arms fire and rocket and 
mortar attacks at Nui Ba Den Mountain 
between July 1969 and June 1970.  If 
deemed necessary by VBA, the veteran 
should be contacted and asked to provide 
more detail about his whereabouts and 
stressors.  This summary, together with a 
copy of the veteran's DD 214 form, should 
be sent to JSRRC.  That agency should be 
asked to provide any information that 
might corroborate the veteran's alleged 
stressors, including information 
regarding attacks on radio relay stations 
on Nui Ba Den Mountain between July 1969 
and June 1970 and the presence of Company 
F, 75th Rangers at that location during 
this time.

2.  VBA should schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of any acquired 
psychiatric disability present.  The 
claims folder should be made available to 
and reviewed by the examiner in 
connection with the examination.  
The psychiatrist should express an 
opinion as to whether the veteran 
currently suffers from an acquired 
psychiatric disability, to include PTSD.  
If the examining psychiatrist determines 
that an acquired psychiatric disability 
is present, s/he should express an 
opinion as to whether such is as likely 
as not related to the veteran's military 
service.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.

3.  After undertaking any additional 
development it deems necessary, VBA 
should readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


